Name: Council Regulation (EEC) No 3489/82 of 10 December 1982 amending Regulation (EEC) No 1180/77 on imports into the Community of certain agricultural products originating in Turkey (1982/83)a
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 372 / 14 Official Journal of the European Communities 30 . 12 . 82 COUNCIL REGULATION (EEC) No 3489 / 82 of 10 December 1982 amending Regulation (EEC) No 1180 / 77 on imports into the Community of certain agricultural products originating in Turkey ( 1982 / 83 ) Whereas the Contracting Parties have agreed , by an exchange of letters , to fix the additional amount in question at 10-88 ECU per 100 kilograms for the period from 1 November 1982 to 31 October 1983 ; Whereas Article 9 of Regulation (EEC ) No 1180 / 77 should accordingly be amended , HAS ADOPTED THIS REGULATION: Article 1 THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , and in particular Articles 43 and 113 thereof, Having regard to the proposal from the Commission ('), Having regard to the opinion of the European Parliament ( 2 ), Whereas Annex IV to Council Decision No 1 / 77 of the EEC-Turkey Association Council on new concessions for imports of Turkish agricultural products into the Community stipulates that the additional amount if any , to be deducted from the levy on imports into the Community of untreated olive oil falling within subheading 1 5 . 07 A I of the Common Customs Tariff and originating in Turkey , is to be fixed for each year of application by an exchange of letters between the Community and Turkey ; Whereas Regulation (EEC ) No 1180 / 77 ( 3 ), as last amended by Regulation (EEC) No 3550 / 81 ( 4 ), implemented the abovementioned Decision , in particular as regards olive oil ; Article 9 (1 ) ( b ) ofRegulation (EEC ) No 1 180 / 77 shall be replaced by the following: '( b ) an amount equal to the special export charge imposed by Turkey on such oil within a limit of 10-88 ECU per 100 kilograms , that amount being increased from 1 November 1982 to 31 October 1983 by 10-88 ECU per 100 kilograms .' Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 10 December 1982 . For the Council The President G. FENGER M0LLER (&gt;) OJ No C 258 , 2 . 10 . 1982 , p . 6 . ( 2 ) OJ No C 304 , 22 . 11 . 1982 , p . 252 . ( 3 ) OJ No L 142 , 9 . 6 . 1977 , p . 10 . ( «) OJ No L 356 , 11 . 12 . 1981 , p . 14 .